Case 2:

I

 

9-Cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 1of18 Page ID #:295

Thomas P. Riley, SBN 194706

LAW OFFICES OF THOMAS P. RILEY, P.C.
First Library Square

1114 Fremont Ave.

South Pasadena, CA 91030

Tel: 626-799-9797
Fax: 626-799-9795
TPRLAW@att.net

Attorneys for Plaintiff
Innovative Sports Management, Inc.,
d/b/a Integrated Sports Media

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
INNOVATIVE SPORTS Case No.: 2:19-cv-02070-TJH-PLA
MANAGEMENT, INC., d/b/a 7 PLAINTIFF’S NOTICE OF MOTION
INTEGRATED SPORTS MEDIA, AND MOTION FOR TERMINATING
SANCTIONS; MEMORANDUM OF
Plaintiff, POINTS AND AUTHORITIES
Date: July 26, 2021
VS. Time: ER SUBMISSION

Place: Courtroom 9B

EDWIN R. INGA, individually and d/b/a] Judge: Honorable Terry J. Hatter, Jr.
TOMBO LOCO PERUVIAN
RESTAURANT,

Defendant.

 

 

TO THE HONORABLE COURT, THE DEFENDANT AND HIS ATTORNEYS
OF RECORD: |

PLEASE TAKE NOTICE that on July 26, 2021, or as soon thereafter as this
matter may be heard in Courtroom 9B of the United States District Court, Central
District of California, located at 350 West lst Street, Los Angeles, California

90012, Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports

 

PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT BY THE COURT - Page 1

 

 

 
Case 2:

119-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 2o0f18 Page ID #:296

Media (hereinafter “Plaintiff’) by and through counsel, will move for an Order
pursuant to this Court’s Orders, this Court’s Local Rules, this Court’s inherent
powers, and case law, granting terminating sanctions against Defendant Edwin R.
Inga, individually and db/a Tombo Loco Peruvian Restaurant (hereinafter
“Defendant”). Specifically, that Defendant’s Answer, (Dkt. No. 10), be stricken,
and that Defendant’s default be entered.

This Motion will be made on the grounds that Defendant failed to participate
in mandatory Pretrial Conference proceedings, previously failed to participate in
ADR scheduling, and otherwise has failed to participate in this action such that
Plaintiff's ability to prosecute this case has been hindered and that no other viable
alternative remains but to award terminating sanctions in Plaintiff's favor.

On May 26, 2021, Plaintiff's counsel sent a letter to Defendant requesting
that he participate in a “meet and confer” with respect to the relief sought herein.
Riley Decl. {| 8. Plaintiff's counsel suggested seven different times on two different
dates during which the parties could conduct the conference, and further noted that,
Defendant could provide an alternate time if none of the suggested dates and times
offered were convenient. Id. As of the filing of this Motion, no response to that
letter has been received. Id.

The Motion will be based on this Notice of Motion, the Memorandum of

Points and Authorities served and filed herewith, the Declaration of Thomas P.

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT BY THE COURT - Page 2

 

 

 

 

 
Case 24

 

19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 3o0f18 Page ID #:297

Riley, and such further oral and documentary evidence or argument as may be ~
presented at the hearing on Plaintiff's Motion.

Respectfully submitted,

Dated: June 18, 2021 PES EFICES OF THOMAS P. RILEY, P.C.
By: Thomas P. Riley

Attorneys for Plaintiff
Innovative Sports Management, Inc.,
d/b/a Integrated Sports Media

  

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF PLAINTIFF'S APPLICATION FOR DEFAULT JUDGMENT BY THE COURT - Page 3

 

 

 

 
Case 4

Se Ss DN A OS

SO

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 4of18 Page ID #:298

 

TABLE OF CONTENTS
PAGE(S)
TABLE OF AUTHORITIES cecccccsssscssssssssesscssecsessvsscsssssssessssonssseseeeseetutenanneseensnes ii
INTRODUCTION vessesesecssosessnsssssssssnsssssnnsenvnsesvvensenvenervnsenieseeasssqesassnaneteasee 4)
RELEVANT PROCEDURAL HISTORY ceccsssssssssssssssssssssssccnsssccsnnsetenseeeeees 4
ARGUMENT ccccccccscsssssssesssssecsssssnneessasnesesnssssnennsnvnnesesnessssnneseessansecsanteeenste 9

1, DEFENDANT HAS VIOLATED SPECIFIC ORDERS OF THIS
COURT AS WELL AS THIS COURT’S LOCAL RULES........:estenid

Ul. AS ARESULT OF DEFENDANT’S VIOLATIONS, TERMINATING
SANCTIONS ARE APPROPRIATE. ..........cceeee ene e ere rene ee eee renee 11

CONCLUSION. ...cccccsccccssscectsersseneesesccsecuseeeeenserseaneessieessrensseegeneesesseeseraseneesetnantnaas 15

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page i

 

 

 
Case 4

BM

Oo CO SF om TH oe WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page5of18 Page ID#:299 ©

TABLE OF AUTHORITES

PAGE(S)
CASES

Connecticut General Life Ins. Co. v. New Images of Beverly Hills, .
482 F.3d LOST (th Cir, 2007) ci eseseeeeeesseesecseesssnseersereeserassseresenesnenaeees li, 14

Consumer Financial Protection Bureau v. Drexen,

       

 
 

 

1 F. Supp.3d 85 Pr. 21, 2OTS) ee csesseeeeeeeeeereeenereetseeeeneeeerenaees 13

Garvin v. Tran

2010 WL 5244139 (N.D. Cal. Dec. 3, 2010) oo... cc cescceeeeceserererneerserteetserereerersenas 14
In re Eisen,

31 F.3d 1447 (Sth Cir, 1994) oe eeeceeeerseeetseeseseseceenesnesssareseeseecsaseasssararenesneeneaes 13
In re PP Products Liability Litigation,
460 F.3 O) vccccccscscececccuccsccscteegeusecseceusurcueresueeageeeeeeeauranteeseren 11-14

McNeil v. U.S..,
508 U.S. 106 ( 1993) vecacuccucuuccacccusreseseuanseecenauseasestecceceerecersuanesseeesessauvesscnaaageseseeseneeaoas 9
Scott v. Belmares,

2008 WL 25967 64 (C.D.Cal. April 30, 2008)... cecsseeeesseeeseenresseenerrerteetneenetaes 1]
Yourish v. California Amplifier,
191 F.3d 983 (9th Cir. 1900) vcausuuseesesecucceasananasasaueeteceseccesaneuannanseesececeeesensseeannens 12-13
STATUTES AND RULES
Federal Rules of Civil Procedure
DG oc ccccccsnvcnseneccuccecsccccessseseseececescsveaausccanqusecccecsesceesanennesaeessesessereceeseeeeaeeenensaeeerereresentes 7
BT coccccccuccncsuusvecessececccecscuccesucvececsucceceseenecauausesseaneeeeeeeeee A :eeegepeneeeerees eee ee0 POs Ma, gHOnEEEEEES 12
Central District of California
16 coccccccccceccscuvceececcncecccccuansneeccecccnsereecssneseneceasnsaeuseeesssatescenapeseseunonsausurcnseneaenasees 7, 9-10
BB cocccccccccccccccuccecceuevevegeceusanececenapansecersesuannescensesaeceedeaausaeeedaceecscagaensesssessuensnraeesedes 9-1]

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page ii

 

 
Case 2:19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 6of18 Page ID #:300

MEMORANDUM OF POINTS AND AUTHORITIES

 

INTRODUCTION

4 This is a commercial piracy case arising out of the alleged unlawful
interception, receipt and exhibition of Plaintiff's Program, Peru v. Croatia,

7 International Friendly Soccer Game, telecast nationwide on March 23, 2018

8 || (hereinafter the “Program”). Through this Motion Plaintiff seeks terminating

. sanctions against Defendant; specifically, that Defendant’s Answer, (Dkt. No. 10),

11 || be stricken and that default be entered against Defendant. As discussed below,

12 |) Defendant has a history of ignoring his obligations and failing to comply with

13 |
Orders of the Court, culminating with his recent failures to comply with his pretrial

14
15 || obligations.

16 RELEVANT PROCEDURAL HISTORY

17
Defendant’s most recent violations are related to his failure to comply with
18

19 || his pretrial obligations. Previously Defendant failed to participate meaningfully

20 || with respect to mandatory ADR requirements. Several documents before this Court

21
00 detail the earlier ADR related violations; Plaintiff summarizes those below.

3 On May 8, 2019, this Court referred this case to Magistrate Judge Paul L.

24 || Abrams for discovery and settlement purposes. (Dkt. No. 14). On May 9, 2019,

25

36 Magistrate Judge Abrams issued a Case Management Order and Order/Referral to

27 || ADR. (Dkt. No. 15). On January 31, 2020, due to Defendant’s failure to participate

28 |! in scheduling, Plaintiff filed an Ex Parte Motion to Vacate the ADR Mediation

PLAINTIFFS NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 4

 

 

 

 

 

 
Case J

oOo fo SN DR tA

10
ll
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 7of18 Page ID #:301

Deadline. (Dkt. No. 24).! On February 3, 2020, the Court granted the motion to
vacate and issued an Order to Show Cause to Defendant. (Dkt. No. 25). Defendant
appeared before Magistrate Judge Abrams at the show cause hearing (February 19,
2020); after discussing issues related to participation in the mediation process,
Magistrate Judge Abrams discharged the Order to Cause, extended the mediation
deadline, and provided Defendant a copy of the May 9, 2019 Case Management
Order and Order/Referral to ADR. (Dkt. No. 29).

On July 17, 2020, the Court directed Plaintiff to file a Status Report
regarding mediation by July 22, 2020. (Dkt. No. 30). On July 22, 2020, Plaintiff
filed said Status Report. (Dkt. No. 31). As explained therein, Defendant once again
failed to participate in the mediation process and was not cooperative. See (Dkt. ,
No. 31, 7 6). Plaintiff, however, also noted that there were extenuating
circumstances. See (Id., ff] 7-8). On July 23, 2020, Magistrate Judge Abrams a
suspended the mediation deadline, and again informed Defendant “that he is
required to follow the orders issued by the Court.” (Dkt. No. 32). The Court also
ordered Plaintiff to file a further status report by August 24, 2020. (Id.). On August
22, 2020 Plaintiff filed its Further Status Report, in which it was stated that a

settlement did not appear possible, and requested an opportunity to file a motion

for summary judgment. (Dkt. No. 33). Magistrate Judge Abrams declined that

 

! Plaintiff had originally filed the Ex Parte Motion on January 13, 2020. (Dkt. No. 19). That
motion was denied without prejudice. (Dkt. No. 21).

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 3

 

 

 

 
Case 2:

 

 

9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 8of18 Page ID #:302 .

request without prejudice, (Dkt. No. 34). Magistrate Judge Abrams again stated,
“Defendant is once again advised that he is required to follow the orders
issued by the Court. While he is not required to enter into a settlement with
plaintiff, he is required to participate in the mediation process.” (Id. at 2
(emphasis in original)).

On November 13, 2020, the Court requested a Joint Status Report by
December 17, 2020. (Dkt. No. 35}. On December 17, 2020, Plaintiff filed its status
report. (Dkt. No. 36). In that Status Report, Plaintiff detailed Defendant’s history
of inaction and requested permission to file a Motion for Termination Sanctions.
(Id. at 2). In the alternative, Plaintiff requested that the Court set the case for trial.
(Id.). In that Status Report, Plaintiff also explained its attempts to contact to
Defendant for purposes of filing a Joint Status Report; as with prior efforts,
Defendant did not respond to Plaintiff's overtures. (Id. at 2, n.1; Ex. 1, 2).

As noted above, on May 9, 2019, the Court entered its Case Management
Order. (Dkt. No. 15). That Order is specifically addressed to discovery, ADR, and |
pre-trial motions, and states that, “[t]he deadlines and requirements set by the
Court are firm.” (Id. at 4, ] 5) (emphasis added). That Order also provides that,
“t]he failure of any party or attorney to comply with the requirements of this
Order may result in sanctions being imposed both by this Court and/or Judge
Hatter.” (Id. at 5, 7). As detailed, Defendant repeatedly violated his obligations to

comply with ADR scheduling.

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS,
MEMORANDUM OF POINTS AND AUTHORITIES - Page 6

 

 
Case 2

a

~~“) 4A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

L9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 9of18 Page ID #:303

On February 8, 2021, the Court entered its Order Setting Final Pre-Trial 7
Conference and Referring Discovery. (Dkt. No. 37). That Order set a Final Pre- |
Trial Conference for June 7, 2021. (Id. at 1), That Order states, in pertinent part:

The Court does not issue a scheduling order or set a status conference

regarding the management of cases. Counsel are to come to an

agreement regarding these dates to comply with FRCvP26 and Local
Rule 16 in order to prepare for the Final Pre-Trial Conference.

(Id. at 2). The Memorandum accompanying the February 8, 2021 Order states, in

pertinent part:
SCHEDULING CONFERENCE / PRE-TRIAL CONFERENCE:
Judge Hatter does NOT set a scheduling conference. When the matter
becomes at issue or the majority of the pleadings have been filed, the
Final Pre-trial Conference will be set. The Joint Proposed Pretrial
Conference Order is to be lodged with the Court no later than SEVEN ~

days prior to the Final Pre-trial Conference hearing. Failure to comply
with the Court's Order may result in the imposition of sanctions.

(id. at 4) (emphasis in original).

Based on the June 7, 202] Pre-Trial Conference date’, the following
documents were due by May 17, 2021: Memo on Contentions of Fact and Law,
Witness List, and Joint Exhibit List. C.D.Cal. L-R 16-4, 16-5, 16-6 (requiring these
documents twenty-one days before the Pre-Trial Conference). On May 17, 2021, |
Plaintiff filed its Memo on Contentions of Fact and Law and Witness List. (Dkt.

Nos. 38, 39). Defendant did not and still has not filed anything. See Docket,

 

* On June 2, 2021, the Court continued the Pretrial Conference to June 21, 2021. (Dkt. No. 43).
At that time, Plaintiff had complied with the earlier deadlines. In any event, Defendant still made
no effort to comply with his obligations.

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS,
MEMORANDUM OF POINTS AND AUTHORITIES - Page 7

 

 

 

 
Case 2:19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 10o0f18 Page ID #:304

passim. On May 17, 2021, Plaintiff also filed an Exhibit List. (Dkt. No. 40). While.
2 || the Local Rules call for a Joint Exhibit List, as noted in the filing itself, this was

not possible due to the failure of Defendant to participate. See (Dkt. No. 40 at 1,

4
5 |n-1).

6 With respect to the Exhibit List, on May 11, 2021 at 8:57 a.m., Plaintiff sent
a proposed Joint Exhibit List to Defendant via FedEx overnight delivery. Riley

g || Decl. {| 6. Defendant did not respond to that letter or otherwise offer any input with

10 |i respect to the Joint Exhibit List. Id. As a result, Plaintiff filed the exhibit list

il
unilaterally. Id. On May 28, 2021, in compliance with the then deadline of this

12
13 || Court, (Dkt. No. 37 at 4), Plaintiff filed a Notice of Lodging of the Proposed Final

14 || Pretrial Conference Order. (Dkt. No. 41), As with the Exhibit List, while Plaintiff

15
was aware that this document was intended to be joint, due to the failure of

16
17 || Defendant to participate, the document was filed unilaterally. See (Dkt. No. 41-1 at

18 1).

19
5 In short, despite the many efforts of Plaintiff's counsel, Defendant has made
0 ae

41 ||no effort to participate in the preparation of Pretrial Conference documents, and

22 || has not otherwise manifested an intention to participate in this case in quite some

23 .
74 time. Riley Decl. § 9. The last filing of Defendant was on February 7, 2020 (Dkt.

25 || Nos. 26, 27), and Defendant’s last appearance was at the Order to Show Cause .

26 || hearing on February 19, 2020. (Dkt. No. 19).
27

28

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTITORITIES ~ Page 8

 

 

 

 
Case 2

=

~ OG lA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

L9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 11o0f18 Page ID #:305

On May 28, 2021, in view of Defendant’s failures to participate, Plaintiff
filed its Ex Parte Application to continue the Pretrial Conference and for an order
permitting it to file the instant motion. (Dkt. No. 42). This Court granted Plaintiff's
Ex Parte Application. (Dkt. No. 44).

ARGUMENT

I. DEFENDANT HAS VIOLATED SPECIFIC ORDERS OF THIS COURT
AS WELL AS THIS COURT’S LOCAL RULES.

As an initial matter, Defendant’s pro se status does not excuse him from
compliance with the Federal Rules of Civil Procedure, the Rules of this Court, or
Orders of this Court. See McNeil v. U.S., 508 U.S. 106, 113 (1993) (“... we have
never suggested that procedural rules in ordinary civil litigation should be
interpreted so as to excuse mistakes by those who proceed without counsel.”). The
Local Rules of this Court make this clear. L.R. 83-2.2.3 (Any person appearing
pro se is required to comply with these Local Rules, and with the F.R.Civ.P.,
F.R.Crim.P., F.R.Evid. and F.R.App.P.”). The Local Rules also make clear that :
failure to comply with the Local Rules may result in sanctions, which include
judgment by default. L.R. 83-2.2.4 (“Failure to comply with the rules enumerated
in L.R. 83-2.2.3 may be grounds for dismissal or judgment by default”).

Local Rule 16-15.1, which governs referrals for mediation, provides:

Proceedings Mandatory. Unless exempted by the trial judge, the

parties in each civil case shall participate in one of the ADR

Procedures set forth in this rule or as otherwise approved by the trial
judge.

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS,
MEMORANDUM OF POINTS AND AUTHORITIES - Page 9

 

 
Case 2:1

Li

aA

Oo GC

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

L9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 12 o0f18 Page ID #:306
C.D.Cal. L.R. 16-15.1 (emphasis in original). By failing to engage meaningfully in|
the scheduling of mediation, and by otherwise ignoring this Court’s Orders related.
thereto, Defendant has violated this Rule. :

The February 8, 202] Order Setting Final Pre-trial Conference and
Referring Discovery expressly informed the parties that failure to comply with the
Order may result in sanctions. (Dkt. No. 37 at 4). Among other things, the
February 8, 2021 Order required compliance with Local Rule 16. (Id. at 2). By
failing to engage in mandatory pretrial conference requirements and by otherwise. |
ignoring both this Court’s Orders and Plaintiff's specific overtures related thereto, :
Defendant is subject to sanctions.

Local Rule 83-7 provides this Court with broad discretion to impose any .
sanction it deems appropriate under the circumstances:

Sanctions - Violation of Rule, The violation of or failure to conform

to any of these Local Rules may subject the offending party or counsel

to:

(a) monetary sanctions, if the Court finds that the conduct was willful,
grossly negligent, or reckless;

(b) the imposition of costs and attorneys’ fees to opposing counsel, if
the Court finds that the conduct rises to the level of bad faith and/or a |
willful disobedience of a court order; and/or oo

(c) for any of the conduct specified in (a) and (b) above, such other
sanctions as the Court may deem appropriate under the circumstances.

C.D.Cal L.R. 83-7 (emphasis in original). The actions of Defendant herein

constitute willful disobedience of Court orders and, therefore, this Court may

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 10

 

 

 

 
Case 2

 

19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 13 o0f18 Page ID #:307

impose any “sanction[] as the Court may deem appropriate under the
circumstances.” C.D.Cal. L.R. 83-7(b) and (c). Defendant was made aware of his
obligations to participate meaningfully with respect to the Pretrial Conference via |
the February 8, 2021 Order. (Dkt. No. 28). In addition, Defendant was reminded of.
this obligation when the Court continued the Pretrial Conference. (Dkt. No. 43). If
anything, this Court’s continuance gave Defendant even more time to comply and
he still did nothing. In addition, as detailed above, Plaintiff made several efforts to
remind Defendant of his obligations, and to seek the input of Defendant. E.g. Riley
Decl. {ff 6-7.

I. AS A RESULT OF DEFENDANT’S VIOLATIONS, TERMINATING
SANCTIONS ARE APPROPRIATE.

In determining whether to grant a terminating sanction, the Court should ~ -

evaluate the following factors: a
(1) the public's interest in expeditious resolution of litigation; (2) the —
court's need to manage its dockets; (3) the risk of prejudice to the
party seeking sanctions; (4) the public policy favoring disposition of
cases on their merits; and (5) the availability of less drastic sanctions.

In re PPA Products Liability Litigation, 460 F.3d 1217, 1227 (9th Cir. 2006);

Connecticut General Life Ins. Co. vy. New Images of Beverly Hills, 482 F.3d 1091,

1096 (9th Cir. 2007) (citation omitted). In Inre PPA Litigation, the Ninth Circuit

applied these factors when upholding dismissal for failure to comply with case

management orders. Id. at 1222, 27-29; see also Scott v. Belmares, 2008 WL

2596764, at *4 (C.D.Cal. April 30, 2008) (noting that these factors are applied

 

PLAINTIFT’S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS,
MEMORANDUM OF POINTS AND AUTHORITIES - Page 11

 

 

 
Case 2:1

SSO CO SO DH WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 14o0f18 Page ID #:308

both for failures to comply with discovery orders and “for failure to comply with
pretrial orders concerning matters other than discovery .. . .”). In addition,
“[d]istrict courts have an inherent power to control their dockets. In the exercise of
that power they may impose sanctions including, where appropriate, default or
dismissal.” In re PPA Litigation, 460 F.3d at 1227; Adriana Intern. Corp. v.
Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990) (Federal Rule 37 sanctions and
inherent power sanctions are interchangeable).

With respect to the first and second factors, the Ninth Circuit has upheld a
terminating sanction as “serv[ing] the public interest in expeditious resolution of
litigation as well as the court's need to manage the docket” when the non-
complying party “caused the action to come to a complete halt, thereby allowing
[the non-complying party] to control the pace of the docket rather than the Court.”
Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1990) (Yourish
involved a terminating sanction against the plaintiff for lack of prosecution; the -
concepts, however, apply both ways). As the Yourish Court noted, “[t]he public's .
interest in expeditious resolution of litigation always favors dismissal.” Yourish,

191 F.3d at 990; see In re PPA Litigation, 460 F.3d at 1227 (9th Cir. 2006)

 

(“Orderly and expeditious resolution of disputes is of great importance to the rule
of law. By the same token, delay in reaching the merits is costly in money,
memory, manageability, and confidence in the process.”). In this regard, while

Plaintiff did seek a continuance of the most recent Pretrial Conference date, that

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 12

 

 

 

 
Case 2

Wr hao

“aD

10
11
12
13
14
15
16
l7
18
19
20
21
22
23
24
25
26
27
28

 

19-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 15 of18 Page ID #:309

was only because it was left with no choice after the apparent abandonment of the |
case by Defendant. See Consumer Financial Protection Bureau v. Drexen, 101 F.
Supp.3d 856, 873 (C.D. Cal. Apr. 21, 2015) (“The granting of a default judgment
is appropriate when a party’s conduct causes considerable delays in a case, such as
when a court needs to continue trial... .”)

By originally failing to participate in ADR and by most recently failing to
participate in Pretrial Conference obligations, Defendant has been controlling the

pace of the docket for quite some time. See Back Shop ‘Tiefkuhl GmbH v. GN

 

Trade, Inc., 2013 WL 3339046, at *5 (E.D. Cal. July 2, 2013). Defendant’s failures
to comply with this Court’s Orders also presents real prejudice to the Plaintiff. The
Ninth Circuit has held that the prejudice factor is related to the reason for the
failure to comply. See Yourish, 191 F.3d at 991. Not only has Defendant failed to
participate, since February 19, 2020, he has made no effort to explain his absence
or lack of participation in this case. The prejudice standard is not overly stringent;
for instance, the Ninth Circuit has held that failure “to produce documents as
ordered is sufficient prejudice.” In re PPA Litigation, 460 F.3d at 1227, citing
Adriana Int’] Corp., 913 F.2d at 1412. In addition, the “law also presumes
prejudice from unreasonable delay.” Id., citing In re Eisen, 31 F.3d 1447, 1453 | |
(9th Cir. 1994) (further citation omitted).

With respect to the fifth factor, less drastic sanctions, the Ninth Circuit has

held that the test “is not mechanical. It provides the district court with a way to

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS,
MEMORANDUM OF POINTS AND AUTHORITIES - Page 13

 

 

 

 
Case 2

 

L9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 16o0f18 Page ID #:310

think about what to do, not a set of conditions precedent for sanctions or a script
that the district court must follow[.]” Garvin v. Tran, 2010 WL 5244139, at *1
(N.D. Cal. Dec. 3, 2010), citing Connecticut_General Life Ins. Co., supra. When
the factors are considered in light of the totality of the circumstances in this case, |
Plaintiff's Motion for Terminating Sanctions should be granted. In addition,
assuming arguendo that less drastic sanctions are available, the lack of
participation by Defendant demonstrates that less drastic sanctions will not suffice.
In Garvin, the court did not find an alternative sanction appropriate because the
defendant was aware of the court’s previous order and showed no inclination to
comply with it. Garvin, 2010 WL 5244139 at *2. A similar situation exists herein.
Not only is Defendant well aware of his obligations under this Court’s Orders,
Plaintiff took steps to facilitate Defendant’s participation. Nonetheless, he has |
shown no inclination to comply.

The fourth factor, the policy favoring disposition on the merits, militates in
favor of the Defendant; however, this factor alone is insufficient to overcome the
others. Moreover:

At the same time, a case that is stalled or unreasonably delayed by a

party's failure to comply with deadlines and discovery obligations

cannot move forward toward resolution on the merits. Thus, we have

also recognized that this factor lends little support to a party whose

responsibility it is to move a case toward disposition on the merits but

whose conduct impedes progress in that direction.

Inre PPA Litigation, at 1228 (internal quotation omitted). Defendant’s conduct has

consistently impeded progress toward resolution.

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 14

 

 

 
Case 2:[]9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 17 of 18 Page ID#:311 ©

—

Oo oO ON OH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CONCLUSION
Defendant’s inaction has unnecessarily impeded the resolution of this case
without so much as an attempt at an explanation. As a result of Defendant’s
actions, Plaintiff has been hindered in the ability to prosecute its case such that the

only viable remedy is terminating sanctions against Defendant.

WHEREFORE, for the reasons set forth herein, Plaintiff respectfully
requests that its Motion for Terminating Sanctions be granted, that the Court strike
Defendant’s Answer and enter Defendant’s default, and that the Court award such
other and further relief as may be just and proper.

Respectfully submitted,

  
 
 

 

 

WOEFICES OF THOMAS P. RILEY, P.C.
By: Thomas P. Riley
Attorneys for Plaintiff
Innovative Sports Management, Inc.,
d/b/a Integrated Sports Media

Dated: June 18, 2021.

 

 

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 15

 
Case 2:[l9-cv-02070-TJH-PLA Document 46 Filed 06/18/21 Page 18 of 18 Page ID #:312

PROOF OF SERVICE
I declare that:

I am employed in the County of Los Angeles, California. I am over the age
of eighteen years and not a party to the within cause; my business address is First
Library Square, 1114 Fremont Avenue, South Pasadena, California 91030, [am
readily familiar with this law firm’s practice for collection and processing of
correspondence/documents for mail in the ordinary course of business,

On June 18, 2021, I caused to serve the following document entitled:

PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
TERMINATING SANCTIONS; MEMORANDUM OF POINTS AND
AUTHORITIES

On all parties referenced by enclosing a true copy thereof in a sealed
envelope with postage prepaid and following ordinary business practices, said
envelope was addressed to:

Edwin R. Inga (Defendant)
1905 S. Western Ave., Ste. 8
Los Angeles, CA 90018

The fully sealed envelope with pre-paid postage was thereafter placed in our
law firm’s outbound mail receptacle in order that this particular piece of mail
could be taken to the United States Post Office in South Pasadena, California later
this day by myself (or by another administrative assistant duly employed by our
law firm).

I declare under the penalty of perjury pursuant to the laws of the United

States that the foregoing is true and correct and that this declaration was executed
on June 18, 2021, at South Pasadena, California.

Dated: June 18, 2021

 

 

 

 

 

PLAINTIFFS NOTICE OF MOTION AND MOTION FOR TERMINATING SANCTIONS;
MEMORANDUM OF POINTS AND AUTHORITIES - Page 16

 

 
